                   Case: 1:12-cv-01132 Document #: 561-4 Filed: 11/16/18 Page 1 of 4 PageID #:8507




DEFENDANTS’ OBJECTIONS TO REGENSCHEIT FEES

LISTED PARALEGAL
HOURS
Date of service          Page # / Line #   Described service provided              Hours      Basis for Objection
                                                                                   expended
                         1/1, 5, 21        Multiple discussions of case strategy   0.5        Vague, excessive, unnecessary
                                           with co-counsel
3/23/2016                1/9               Motion to set aside order               2.5        Motion denied
8/17/2016                1/10              Send FOIA request to IPRA               0.3        Documents never produced in discovery
                                                                                              by Plaintiff; FOIA request rather than
                                                                                              subpoena
8/24/2016                1/14              Review FOIA response from IPRA          0.3        Documents never produced in discovery
                                                                                              by Plaintiff; FOIA request rather than a
                                                                                              subpoena
                         1/15, 16, 18      Court appearances                       1.5        Not yet licensed as attorney; co-counsel
                                                                                              billed for these appearances
10/27/2016 and           2/2, 3            Multiple meetings with co-counsel to    1.3        Vague, excessive, unnecessary
11/1/2016                                  discuss case strategy
                                           Disputed hours                          6.4
LISTED ATTORNEY HOURS
                         1/1, 3, 13, 20    Review of transcripts and responses     1.9        Vague, excessive, unnecessary
                         1/ 4, 5, 7, 10,   Multiple meetings with co-counsel to    5          Vague, excessive, unnecessary
                         15, 17            discuss case strategy
                         1/11, 12, 16,     Compile hours, update charts, draft     3.3        Clerical / administrative; should be
                         19                letters, conduct research                          billed at paralegal rate
11/22/2016               1/14              Court appearance                        2.6        Duplicative hours; billed by co-counsel
11/23/2016               1/18              Review FOIA information; telephone      0.5        Discovery violation – materials never
                                           conference with LAPD                               produced in discovery; FOIA instead of
                                                                                              subpoena
                         2/ 1, 2, 6, 7,    Transcribe OEMC audio, draft letters,   3.7        Clerical / administrative; should be
                         18, 31            telephone calls, review docket, draft              billed at paralegal rate
                                           subpoena

                                                                   1
            Case: 1:12-cv-01132 Document #: 561-4 Filed: 11/16/18 Page 2 of 4 PageID #:8508




                  2/ 3                Fax documents to LAPD                     0.2    Discovery violation – materials never
                                                                                       produced in discovery
                  2/4, 8, 11, 15,     Multiple meetings with co-counsel         1.0    Vague, excessive, unnecessary
                  22, 30              discussing case strategy
                  2/21                Review and compare transcript             1.1    Duplicative; excessive time for task
                  3/ 1, 2, 4, 12,     Telephone calls, draft letters, draft     2.6    Clerical / Administrative; should be
                  13, 20, 22, 24,     subpoenas, serve subpoenas                       billed at paralegal rate
                  28, 29, 30
                  3/ 3, 5, 6          Review transcripts, review status         1.3    Vague, duplicative of other billing
                                      report, review OEMC audio                        entries; excessive time for task
                                                                                       performed
                  3/ 9, 11, 14,       Multiple meetings and discussions         2.2    Excessive, vague, unnecessary
                  17, 18, 19, 23,     with co-counsel
                  27
2/22/2017         3/ 10               Court appearance                          1.2    Duplicative; co-counsel billed for this
                                                                                       court appearance
                  4/ 1 – 6, 8, 12,    Telephone calls, review exhibits, draft   3.1    Clerical / administrative; should be
                  14, 33              letters                                          billed at paralegal rate
                  4/7, 10, 13,        Multiple reviews of deposition            10.6   Vague, excessive, duplicative
                  15, 18 – 24,        transcripts, OEMC audio
                  27, 29
                  4/ 9, 25, 26,       Multiple discussions and meetings         2.1    Vague, excessive, unnecessary
                  28, 30, 32,         with co-counsel
4/25/2017         4/25/2017           Court appearance                          0.9    Duplicative; co-counsel billed for this
                                                                                       court appearance
                  5/ 1, 2, 3, 8,      Draft letters, telephone calls, edit      4.1    Clerical / administrative; should be
                  11, 12, 19          transcript, request records                      billed at paralegal rate
                  5/ 4, 5, 6, 7, 9,   Multiple meetings and discussions         3.9    Vague, excessive, unnecessary
                  13, 16, 26, 27,     with co-counsel
                  28, 31, 32
                  5/ 10, 17, 18       Review of documents and transcripts       2.6    Vague, excessive
                  6/1, 11, 20,        Review of various documents               4.3    Vague, excessive
                  21, 27,


                                                               2
                      Case: 1:12-cv-01132 Document #: 561-4 Filed: 11/16/18 Page 3 of 4 PageID #:8509




                            6/2, 4, 7, 8,      Multiple conversations and meetings        4     Vague, excessive, unnecessary
                            10, 17, 26, 29,    with co-counsel
                            32, 34, 35, 36
                            6/ 3, 5, 12, 22,   Draft emails, telephone calls, draft       2.0   Clerical / administrative; should be
                            23, 24, 25, 30,    notice of deposition                             billed at paralegal rate
                            31
6/13/2017                   6/13, 14           Court appearance                           4.7   Duplicative; co-counsel billed for this
                                                                                                court appearance
7/13/2017                   6/33               Create Google maps                         2.6   Duplicative – multiple billing entries for
                                                                                                making maps
                            6/28               Deposition of Jill Maderak                 1.4   Duplicative – deposition taken by co-
                                                                                                counsel
                            7/1, 6, 8, 9,      Multiple meetings / discussions /          8.8   Vague, excessive, unnecessary
                            10, 17, 20, 21,    conversations with co-counsel
                            22, 23, 24, 29
                            7 / 3, 4           Email to Alex Zeier regarding              1.4   Duplicative of entries by co-counsel
                                               courtroom technology; create Google
                                               maps
                            7/5, 15, 27        Review of records, documents,              1.2   Duplicative, vague
                                               transcripts
8/8/2017; 8/17/2017         7/7, 27            Court appearances                          7.2   Duplicative as co-counsel billed for these
                                                                                                court appearance
                            7/11, 12, 13,      Telephone calls, draft letters, draft      3.6   Clerical / administrative; should be
                            26, 28             subpoenas, edit transcripts                      billed at paralegal rate
                            8/2, 12, 21,       Telephone calls, edit transcripts, draft   1.0   Clerical / administrative; should be
                            23, 28,            letters                                          billed at paralegal rate
                            8/3, 4, 11, 17,    Review of documents, legal research,       5.0   Duplicative, excessive, vague
                            25, 26,            review of court orders
                            8/5, 7, 16, 22,    Multiple conversations / meetings /        2.5   Vague, excessive, unnecessary
                            24, 31             discussions with co-counsel
9/1/2017                    8/9, 10            Court appearance                           3.0   Duplicative as co-counsel billed for same
                                                                                                court appearance



                                                                        3
             Case: 1:12-cv-01132 Document #: 561-4 Filed: 11/16/18 Page 4 of 4 PageID #:8510




                   8/29, 32, 33,      Work related to financial depositions    4.9     Unnecessary litigation as plaintiffs did
                   34, 35             of defendant officers                            not pursue punitive damages at trial;
                                                                                       traded costs for punitive damages
10/18/2017         9/14               Court appearance                         1.1     Duplicative as co-counsel billed for same
                                                                                       court appearance
10/27/2017         9/18               Court appearance                         1.1     Duplicative as co-counsel billed for same
                                                                                       court appearance
11/21/2017         9/32               Court appearance                         1.0     Duplicative as co-counsel billed for same
                                                                                       court appearance
11/30/2017         9/33               Court appearance                         0.9     Duplicative as co-counsel billed for same
                                                                                       court appearance
                   9/1 -5, 7-10,      Work related to financial affidavits     5.6     Unnecessary litigation as plaintiffs did
                   12-13, 15          and depositions of defendant officers            not pursue punitive damages at trial;
                                                                                       traded costs for punitive damages
                   9/6, 17, 20, 29    Review of documents, transcripts,        1.6     Vague, duplicative, unnecessary
                                      rulings, records
                   9/11, 21, 22,      Telephone calls, draft letters, review   2.2     Clerical / administrative; should be
                   34, 35             documents                                        billed at paralegal rate
                   9/16, 19, 23,      Multiple conversations regarding case    1.1     Vague, excessive, unnecessary
                   27, 31,            strategy with co-counsel
1/10/2018          10/12              Court appearance                         0.8     Duplicative as co-counsel billed for the
                                                                                       same court appearance
12/1/2017          10/1               Review letter received from              0.3     Vague; document never produced or
                                      anonymous witness regarding                      disclosed in discovery
                                      defendant Valentin
                   10/2, 4, 5         Multiple discussions and                 0.3     Vague, excessive, unnecessary
                                      communications with co-counsel
                   10/3, 6, 7, 8, 9   Draft letters, telephone calls, office   1.9     Clerical / administrative; should be
                                      meetings                                         billed at paralegal rate
                                      Disputed hours                           101.7
                                      Hours that should be billed at           27.5
                                      paralegal rate



                                                                4
